COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 In Re: Dolores Narvaez, Luis Narvaez,        §              No. 08-19-00133-CV
 Eduardo Velarde, Jose Juan Velarde,
 Julieta Duran, Luz Magdalena Escobar and     §         AN ORIGINAL PROCEEDING
 Jose Antonio Velarde Juarez,
                                              §                IN MANDAMUS
                     Relators.
                                              §

                                           §
                                         ORDER

       The Court has considered Relators’ petition for writ of mandamus and is of the opinion

that the case should be set for submission without oral argument. A submission date has not yet

been determined.    The parties will be provided with advanced notice of the setting.      See

Tex.R.App.P. 39.8

       IT IS SO ORDERED this 25th day of September, 2019.

                                                   PER CURIAM